Citation Nr: 0947308	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  03-33 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a fungal infection, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from October 1943 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefit sought.

In July 2007, the Board issued a decision denying service 
connection for a fungal infection.  The Veteran appealed this 
denial to the United States Court of Appeals for Veterans 
Claims (the Court); in a November 2008 decision, the Court 
vacated the Board's decision and remanded the matter for 
further consideration.


FINDING OF FACT

Currently diagnosed tinea cruris is at least as likely as not 
related to an in-service fungal infection.


CONCLUSION OF LAW

The criteria for service connection of a fungal infection 
have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The benefit sought on appeal is being 
granted in full.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records demonstrate that while serving in 
the Pacific Theater, the Veteran was diagnosed with a fungus 
infection.  He had widespread tineal lesions of his arms, 
legs, groin, buttocks, and abdomen.  After approximately a 
month of treatment, the Veteran was returned to duty.  No 
further reports of skin lesions or problems are reflected in 
service records.

At a September 1945 VA examination, no skin lesions or 
infections were noted, and the Veteran made no complaint of 
ongoing skin problems.

In August 2001, the Veteran complained to VA doctors of a 
groin fungus "which he gets off and on."  A topical cream 
was prescribed, which the Veteran continues to use.  

A VA skin examination was conducted in October 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  He noted no documented episodes of outbreaks of 
any skin condition since 1944, though he did note the 
Veteran's reports of recurrent outbreaks since service.  The 
Veteran stated that over the years he had treated himself 
with soap and moisturizers, until he was prescribed 
medication in 2001.  Tinea corporis, resolved, and tinea 
cruris in remission were diagnosed.  The doctor opined that 
it was less likely than not that the currently diagnosed 
condition was related to service, based on the absence of 
documented treatment between 1944 and 2001.

In February 2001, the Veteran submitted a VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for Dr. BE, a dermatologist.  
A handwritten statement on the form indicates that the 
Veteran was being treated for chronic intertrigo of the groin 
"for several decades."  This likely started "due to 
chronic water immersion."  The statement is unsigned.  The 
Veteran has alleged that he developed his infection after 
working for weeks at a time in water servicing PT boats.

The Veteran has made repeated statements regarding his skin 
condition.  He has consistently maintained that ever since 
service, he had recurrent outbreaks of the fungal infection.  
He self-treated for many years. 

The Veteran's statements regarding the continuity of his 
symptoms are credible and competent evidence of a chronic 
condition.  The VA examiner, though he opined a nexus to 
service was unlikely, diagnosed a current fungal infection of 
the groin, the same condition which was present in service.  
The sole difference is the extent of the body involved.  
Moreover, the doctor, in rejecting the Veteran's lay 
statements and relying instead upon the absence of documented 
medical treatment, with no clear rationale, has based his 
opinion on incomplete evidence. 

The preponderance of the evidence of record supports a 
finding of a chronic and continuous fungal infection from 
service to now.  Accordingly, service connection for a fungal 
infection is warranted.


ORDER

Service connection for a fungal infection, claimed as jungle 
rot, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


